DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An agricultural vehicle guidance system, comprising: a control system comprising a processor configured to receive a first signal indicative of a current position and a current heading of an agricultural vehicle, and a second signal indicative of a target path of the agricultural vehicle, wherein the processor is configured to determine a virtual path extending from the current position to a target position on the target path, wherein an initial heading of the virtual path extends along the current heading, and a terminal heading of the virtual path extends tangentially to the target path at the target position; wherein the processor is configured to output a third signal indicative of a curvature command corresponding to an initial curvature of the virtual path to cause a steering control system of the agricultural vehicle to adjust a steering angle of the agricultural vehicle; wherein the processor is subsequently configured to iteratively receive an updated current position and an updated current heading of the agricultural vehicle during travel of the vehicle towards the target path, determine an updated target position on the target path, determine an updated virtual path that extends from the updated current position to the updated target position, wherein an updated initial heading of the updated virtual path 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A non-transitory computer-readable medium having computer executable code stored thereon, the code comprising instructions to: receive a first signal indicative of a current position and a current heading of [[a]] an agricultural vehicle; determine a virtual path between the current position and a target position on a target path of the agricultural vehicle, wherein an initial heading of the virtual path extends along the current heading of the agricultural vehicle, and a terminal heading of the virtual path extends tangentially to the target path at the target position; output a second signal indicative of a curvature command corresponding to an initial curvature of the virtual path to adjust a steering angle of the agricultural vehicle; iteratively receive a third signal indicative of updated current positions and updated current headings of the agricultural vehicle; iteratively determine during travel of the agricultural vehicle toward the target path updated virtual paths from the updated current positions to updated target positions on the target path, wherein the updated virtual paths include updated initial headings respectively extending along the updated current headings, and 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method of controlling an agricultural vehicle, comprising: using a processor to: receive a first signal indicative of a current position and a current heading of an agricultural vehicle; receive a second signal indicative of a target path of the agricultural vehicle; calculate a virtual path commencing from the current position and terminating at a target position on the target path, wherein an initial heading of the virtual path extends along the current heading, and a terminal heading of the virtual path extends tangentially to the target path at the target position; output a third signal indicative of a curvature command corresponding to an initial curvature of the virtual path to cause a steering control system of the agricultural vehicle to adjust a steering angle of the agricultural vehicle; iteratively calculate updated virtual paths commencing from updated current positions of the agricultural vehicle and terminating at updated target positions on the target path, wherein respective initial headings of the updated virtual paths extend along updated current headings of the agricultural vehicle, and respective terminal headings of the virtual paths extend tangentially to the target path at the updated target positions; and output updated curvature commands corresponding to initial 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER D PAIGE/Examiner, Art Unit 3661